Citation Nr: 1519553	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in October 2012, and in May and October of 2014, the Board remanded the claim for additional development. 

In March 2007, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded this claim.  The Board determined that a July 2014 addendum opinion was inadequate, and stated that a new examination regarding the Veteran's venous disability of the lower extremities, to include varicose veins and/or DVT, manifested by symptoms including pain and/or cramping of the lower extremities, was warranted, and that etiological opinions should be obtained.

In January 2015, a VA medical opinion was obtained, by way of the Appeals Management Center (AMC).  However, a review of this opinion shows that it was not based on an examination of the Veteran.  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, on remand, the Veteran should be afforded an examination, and etiological opinions should be obtained as discussed below.  Id.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner in order to clarify any diagnosis and etiology of the claimed venous disability of the lower extremities, to include varicose veins and/or DVT, manifested by symptoms including pain and/or cramping of the lower extremities.  The VA examiner should clarify the following: 

a) Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability was not aggravated (i.e., did not increase in severity beyond the natural progress of the disorder) during the Veteran's second period of active duty service from May 1967 to August 1986? 

The Board notes the standard of "less likely as not," is not the correct legal standard for use in this aspect of this case.  Rather, 38 C.F.R. § 3.304(b) provides that to rebut the presumption of soundness, there must be clear and unmistakable (obvious or manifest) evidence demonstrating both that an injury or disease existed prior to examination, acceptance and enrollment into service and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

b) Did DVT or any other venous condition of the lower extremities (other than varicose veins) at least as likely as not (i.e., 50 percent or greater probability) have its onset during active duty, or is otherwise due to service?

c) Is it at least as likely as not (i.e., 50 percent or greater probability) that DVT or any other venous condition of the lower extremities (other than varicose veins) was due to or aggravated by (increased in severity beyond the natural progress of the disorder) varicose veins?

The claims files must be made available to, and reviewed by, the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished and conclusions should be set forth in a legible report.

The Veteran's complaints and lay history should be considered and addressed.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROLWEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




